FILED
                            NOT FOR PUBLICATION                              JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10373

               Plaintiff - Appellee,             D.C. No. 2:97-cr-00040-WBS

 v.
                                                 MEMORANDUM*
LEONEL RIVERA, a.k.a. Leonal Rivera,
a.k.a. Ruben Soliz,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Leonel Rivera appeals from the district court’s order denying his motion for

a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rivera contends that he is entitled to a sentence reduction under Amendment

782 to the Sentencing Guidelines. Reviewing de novo, see United States v.

Wesson, 583 F.3d 728, 730 (9th Cir. 2009), we agree with the district court that

because Rivera was sentenced as a career offender, it lacked authority to reduce his

sentence. See id. at 731-32.

      Rivera contends, however, that had the district court properly applied

Apprendi v. New Jersey, 530 U.S. 466 (2000), at his original sentencing hearing, it

would have been required to use the base offense level stated in U.S.S.G. § 2D1.1,

rather than U.S.S.G. § 4B1.1, thereby entitling him to the benefit of the changes to

section 2D1.1, despite his career offender status. Even accepting all of this as true,

Rivera cannot prevail. Amendment 782 made no changes to the base offense level

under section 2D1.1 for the drug quantity involved in Rivera’s offense. See

U.S.S.G. 2D1.1(c)(3) (2015). Rivera’s claim depends entirely on the alleged

Apprendi violation, which cannot be raised in a 3582(c)(2) proceeding. See Dillon

v. United States, 560 U.S. 817, 831 (2010) (errors that occurred at the original

sentencing are “outside the scope of the proceeding authorized by § 3582(c)(2)”).

      AFFIRMED.




                                           2                                    15-10373